831 F.2d 221
UNITED STATES of America, Plaintiff-Appellee,v.ONE LEAR JET AIRCRAFT, SERIAL NO. 35A-280, REGISTRATION NO.YN-BVO, Defendant,Leybda Corp., Claimant-Appellant.
No. 85-5938.
United States Court of Appeals,Eleventh Circuit.
Oct. 2, 1987.

Ira J. Kurzban, Kurzban, Kurzban & Weinger, P.A., Miami, Fla., for claimant-appellant.
Leon B. Kellner, U.S. Atty., Jonathan Goodman, David O. Leiwant, Sonia Escobio O'Donnell, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Prior Report:  808 F.2d 765 (11th Cir.);    814 F.2d 662 (11th Cir.)
Appeal from the United States District Court for the Southern District of Florida.
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.

BY THE COURT:

1
On the court's own motion, a majority of the judges in active service having voted in favor of hearing the captioned appeal in banc,


2
IT IS ORDERED that this case shall be heard by this court in banc without oral argument on a date hereafter to be fixed.  The order entered on March 2, 1987, denying rehearing in banc is accordingly VACATED.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.